Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on September 27th, 2019, which claims 1-18 are presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-18 are pending in the application and have been examined below, of which, claims 1-9 have been preliminarily canceled and claims 10, 17, and 18 are presented in independent form.

Effective Date
Effective date that has been considered for this application is March 27th, 2017.
Information Disclosure Statement
The information disclosure statements filed on September 27th, 2019 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically directed towards computer programs representing computer listings per se.
Claim 10 recites “a programming device” that has been reasonably interpreted as computer programs, software, listing per se. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other components of a computer that permit the computer program’s functionality to be realized. See M.P.E.P. 2106.01(I).
Claims 11-16 do not overcome the deficiency as noted above; therefore they are also rejected as non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: In the instant case, the claim is directed to method (claim 17), thus, the claim falls within one of the four statutory categories (i.e., process, machine manufacture, or composition of matter).
Step 2A: Based on the claim being determine to be within of the four categories (Step 1), it must be determined if the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in the instant case, the claim falls within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A: Prong 1: Independent claim 17 recites 
causing the planar shape indication section of the programming device to receive at least one first user operation for indicating a planar shape by specifying two or more portions among a plurality of portions arranged at different positions in a planar direction; (Observation)
cause the height reception section of the programming device to receive at least one second user operation for indicating a height that is a position in a direction intersecting with the plane or a displacement amount of the height in association with a portion of any of the two or more portions; (Observation)
causing the control section of the programming device to generate a command list for moving a control target section along a three-dimensional shape indicated by the planar shape indication section and the height reception section; (Evaluating)
Each one of the above steps is a mental process because they could each be reasonably performed in the human mind.
Step 2A: Prong 2:
This judicial exception is not integrated into a practical application because it only recites an additional element, a programming device. This element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a programming device to perform the claimed process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 17 is ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Publication 2015/0360366 – hereinafter, Gupta – IDS filed 09/27/2019) in view of Jizomae’s Blog (Parrot RollingSpider, 2015 – hereinafter, Jizomae – IDS filed 09/27/2019).
Regarding claim 10:
Gupta discloses a programming device comprising: 
a planar shape indication section which receives at least one first user operation for indicating a planar shape by specifying two or more portions among a plurality of portions arranged at different positions in a planar direction (FIGS. 9-11 and associated text, such as, “The method can additionally include one or more user device programming modes, which function to permit a user to specify a sequence of robot actions (e.g., program the robot) using a user device. Examples of user device programming modes include an animation programming mode S120, visual programming mode S130, language programming mode, or include any other suitable mode that enables a user to program the robot from a user device... The animation programming mode is preferably used to specify a virtual driving path for a robot, but can additionally or alternatively be used to specify robot actions to be performed at user-specified positions along the control path… As shown in FIG. 9, FIG. 10, and FIG. 11, a path can be drawn in a user interface to show the movement a robot should perform as an instruction. In this variation, the method can include: detecting a control path recordation event (e.g., a user selection of a "record path" option); receiving a substantially continuous user input defining the input path (e.g., a path drawn by the user's finger, mouse, or stylus on a touchscreen of the user device); recording a virtual control path within a virtual space consistent with (e.g., approximating, matching, etc.) the input path” (Emphasis added – See pars. [0077] – [0078])); 
a height reception section which receives at least one second user operation (“The animation programming mode S120 can additionally include: recording the speed, acceleration, or any other suitable traversal parameter of user input traversal along the input path; and generating control instructions to move the robot along the physical path with parameters corresponding to (e.g., matching, scaled, etc.) the input path traversal parameters. Alternatively, the traversal parameters associated with the control path (e.g., speed, acceleration, loops and spins, etc.) can be subsequently added to the control path after control path creation or associated with the control path in any other suitable manner.” (See par. [0079])); and
a control section which generates a command list for moving a control target section along a three-dimensional shape indicated by the planar shape indication section and the height reception section (“generating control instructions (control directives) for the robot to move the robot along a physical path within a physical space that substantially mirrors the virtual path within the virtual space. The virtual control path preferably includes a set of relative virtual positions (e.g., relative to a starting point, .
But, Gupta does not explicitly teach:
[[a height reception section which receives at least one second user operation]] for indicating a height that is a position in a direction intersecting with the plane or a displacement amount of the height in association with a portion of any of the two or more portions; and 
However, Jizomae discloses:
[[a height reception section which receives at least one second user operation]] for indicating a height that is a position in a direction intersecting with the plane or a displacement amount of the height in association with a portion of any of the two or more portions (“Tickle is an object programming education app … that remotely controls Parrot MiniDrone … various commands are constructed by drag-and-drop, and the RollingSpider runs automatically by executing at the end …the mechanism is that RollingSpider moves according to the program by stacking ‘Raise 1m altitude’ or ‘1 second to the right’ and ‘execute’” (See pp. 1-2); and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jizomae into the teachings of Gupta because that would have applied the mechanism of 

Regarding claim 11:
The rejection of claim 10 is incorporated, but Gupta does not explicitly teach:
one or more height indication sections each of which indicates a height in the intersecting direction or a displacement amount of the height, wherein the height reception section is provided on any of the portions, and receives the at least one second user operation in response to an operation of arranging the one or more height indication sections to correspond to any of the portions.
However Jizomae discloses:
one or more height indication sections each of which indicates a height in the intersecting direction or a displacement amount of the height, wherein the height reception section is provided on any of the portions, and receives the at least one second user operation in response to an operation of arranging the one or more height indication sections to correspond to any of the portions  (“Tickle is an object programming education app … that remotely controls Parrot MiniDrone … various commands are constructed by drag-and-drop, and the RollingSpider runs automatically by executing at the end …the mechanism is that RollingSpider moves according to the program by stacking ‘Raise 1m altitude’ or ‘1 second to the right’ and ‘execute’” (See pp. 1-2); and 


Regarding claim 12:
The rejection of claim 10 is incorporated, Gupta further comprising: 
a parameter value reception section which receives at least one third user operation for indicating a parameter value for defining a state of the control target section in association with a portion of any of the two or more portions (“The animation programming mode S120 can additionally include: recording the speed, acceleration, or any other suitable traversal parameter of user input traversal along the input path; and generating control instructions to move the robot along the physical path with parameters corresponding to (e.g., matching, scaled, etc.) the input path traversal parameters. Alternatively, the traversal parameters associated with the control path (e.g., speed, acceleration, loops and spins, etc.) can be subsequently added to the control path after control path creation or associated with the control path in any other suitable manner.” (See par. [0079])), 
wherein the control section moves the control target section along a route corresponding to the planar shape indicated by the planar shape indicating section or along a route corresponding to a three-dimensional shape whose shape projected onto the plane in the direction intersecting with the plane is equal to the planar shape (“The animation programming mode S120 can additionally include: recording the speed, acceleration, or any other suitable traversal parameter of user input traversal along the input path; and generating control instructions to move the robot along the physical path with parameters corresponding to (e.g., matching, scaled, etc.) the input path traversal parameters. Alternatively, the traversal parameters associated with the control path (e.g., speed, acceleration, loops and spins, etc.) can be subsequently added to the control path after control path creation or associated with the control path in any other suitable manner.” (See par. [0079])), and generates a command list by which the state of the control target section is changed based on the parameter value when the control target section is at a position corresponding to any of the portions on the route (“generating control instructions (control directives) for the robot to move the robot along a physical path within a physical space that substantially mirrors the virtual path within the virtual space. The virtual control path preferably includes a set of relative virtual positions (e.g., relative to a starting point, relative to a virtual reference position, etc.), each associated with a relative timestamp, such that the control path is recorded as a function of time. However, the virtual control path can be stored or associated with any other suitable parameter.” (See par. [0078]. “an animation of robot motion can be generated in 3D modeling software (e.g., MAYA, SketchUp, etc.), transferred to the application, and translated to control directives.” (See par. [0083])).



The rejection of claim 12 is incorporated, Gupta further comprising: one or more parameter value indication sections each of which indicates a parameter value that defines the state of the control target section, wherein the parameter value reception section is provided on any of the portions, and receives the at least one third user operation in response to an operation of arranging the one or more parameter value indication sections to correspond to any of the portions (“The animation programming mode S120 can additionally include: recording the speed, acceleration, or any other suitable traversal parameter of user input traversal along the input path; and generating control instructions to move the robot along the physical path with parameters corresponding to (e.g., matching, scaled, etc.) the input path traversal parameters. Alternatively, the traversal parameters associated with the control path (e.g., speed, acceleration, loops and spins, etc.) can be subsequently added to the control path after control path creation or associated with the control path in any other suitable manner.” (See par. [0079])).

Regarding claim 14:
The rejection of claim 10 is incorporated, Gupta further discloses 
wherein a portion of any of the two or more portions comprises a function reception section which receives at least one fourth user operation for setting a function to be executed by the controlPreliminary AmendmentPage 6 target section in association with any of the portions  (“The animation programming mode S120 can additionally include: recording the speed, acceleration, or any other suitable traversal parameter of user input traversal along the , and 
wherein the control section generates a command list by which the control target section performs the function when the control target section is at a position corresponding to any of the portions (“generating control instructions (control directives) for the robot to move the robot along a physical path within a physical space that substantially mirrors the virtual path within the virtual space. The virtual control path preferably includes a set of relative virtual positions (e.g., relative to a starting point, relative to a virtual reference position, etc.), each associated with a relative timestamp, such that the control path is recorded as a function of time. However, the virtual control path can be stored or associated with any other suitable parameter.” (See par. [0078]. “an animation of robot motion can be generated in 3D modeling software (e.g., MAYA, SketchUp, etc.), transferred to the application, and translated to control directives.” (See par. [0083])).

Regarding claim 15:
The rejection of claim 14 is incorporated, Gupta further comprising: one or more function setting sections each of which indicates a function that is performed by the control target section, wherein the function reception section is provided on any of the portions  (“The animation programming mode S120 can additionally include: recording the speed, acceleration, or any other suitable traversal parameter of user input traversal along the input path; and generating control instructions to move the robot along the physical path with parameters corresponding to (e.g., matching, scaled, etc.) the input path traversal parameters. Alternatively, the traversal parameters associated with the control path (e.g., speed, acceleration, loops and spins, etc.) can be subsequently added to the control path after control path creation or associated with the control path in any other suitable manner.” (See par. [0079])), and 
receives the at least one fourth user operation in response to an operation of arranging the one or more function setting sections to correspond to any of the portions (“As shown in FIG. 10, the animation programming mode S120 can additionally include receiving statements for auxiliary robot actions to be performed at user-specified positions along the control path. This can function to control other outlets of a robot, such as sound, lights, and mechanism position.” (See pars. [0080] – [0081])).

Regarding claim 16:
The rejection of claim 10 is incorporated, Gupta further comprising: the control target section which is moved corresponding to the three-dimensional shape (“an animation of robot motion can be generated in 3D modeling software (e.g., MAYA, SketchUp, etc.), transferred to the application, and translated to control directives.” (See par. [0083])).



This is a method version of the rejected device claim 10 above, wherein all the limitations of this claim have been noted in the rejection of claim 10, and is therefore rejected under similar rationale.

Regarding claim 18:
This is a non-transitory computer-readable storage medium version of the rejected device claim 10 above, wherein all the limitations of this claim have been noted in the rejection of claim 10 and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        February 27th, 2021